DETAILED ACTION
This Action is a response to the filing received 24 June 2022. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 11-15, 18-19 and 22-28 of U.S. Patent No. 11,403,076. Although the claims at issue are not identical, they are not patentably distinct from each other because, with minor changes to claim wording, the scope of the identified claims of the instant application is recited in the identified claims of the reference patent. Claim tables highlighting these differences are provided below for reference.
	Claims 1-7, 11-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 16-23 and 26 of U.S. Patent No. 10,754,626. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the identified claims of the instant application is recited or obviated by one or more limitations of the identified claims of the reference patent.
	For example, claim 1 of the instant application recites: “displaying a representation of a workflow component of a workflow, the representation including a depiction of a functionality associated with the workflow component and a view of programming code for providing the functionality associated with the workflow component” while claim 1 of reference application recites “displaying a workflow component through a graphical user interface, wherein the workflow component comprises at least one visual depiction of a function associated with the workflow component, wherein the function is associated with an underlying software programming code that can execute the function” and “displaying, within a boundary of the at least one visual depiction, a view of the underlying software programming code at a first representational level.” Claim 1 of the instant application further recites “receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component,” which is further set forth in dependent claims 6 and 8 of the reference patent. Claim 1 of the instant application further recites “updating the displayed representation of the workflow component, the updating including updating the depiction of the functionality associated with the workflow component to reflect the modification; determining that the modification extends beyond a functional bounds of the workflow component; and responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component,” while at least claim 9 of the reference patent recites “altering the displaying of the at least one visual depiction based on the modifying of the underlying software programming code at the selected detail level,” which is consistent with determining that the modification to code requires a split into multiple components when said modification exceeds the functional bounds of a component.
	Additional limitations of the similar independent claims, and further of the dependent claims, of the instant application, are likewise set forth or obviated by limitations of the reference claims. Claim tables highlighting these differences are provided below for reference.

Current Application
U.S. 11,403,076
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:
displaying a representation of a workflow component of a workflow, the representation including a depiction of a functionality associated with the workflow component and a view of programming code for providing the functionality associated with the workflow component;

5. The computer-implemented method of claim 1, wherein a representation level of the displayed representation of the workflow component is at a first level of detail, the method further comprising: receiving a request to change the representation level for the workflow component from the first level of detail to a second level of detail; and responsive to the request, update the displayed representation of the workflow component from the first level of detail to the second level of detail.
displaying a representation of a workflow component of a workflow, the representation including a depiction at a first representation level; receiving a request to change a representation level for the workflow component from the first representation level to a second representation level; responsive to the request, updating the displayed representation of the workflow component, wherein the depiction at the first representation level is replaced by a depiction at the second representation level, wherein one of the depiction at the first representation level or the depiction at the second representation level includes a depiction of a functionality associated with the workflow component and the other of the depiction at the first representation level or the depiction at the second representation level includes a view of programming code for providing the functionality associated with the workflow component;
receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component;
receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component;
updating the displayed representation of the workflow component, the updating including updating the depiction of the functionality associated with the workflow component to reflect the modification;
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component at the second representation level to reflect the modification;
determining that the modification extends beyond a functional bounds of the workflow component; and
determining whether the modification extends beyond a functional bounds of the workflow component; and
responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component.
responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component.


2. The computer-implemented method of claim 1, the method further comprising:
2. The computer-implemented method of claim 1, the method further comprising:
receiving input modifying the functionality associated with the workflow component, the input including a selection of a template from amongst a plurality of pre-existing workflow component templates;
receiving input modifying the functionality associated with the workflow component, the input including a selection of a template from amongst a plurality of pre-existing workflow component templates;
modifying the functionality associated with the workflow component based on the received input, the modifying including updating the workflow component based on the selected template; and
modifying the functionality associated with the workflow component based on the received input, the modifying including updating the workflow component based on the selected template; and
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component to reflect the modified functionality.
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component at the second representation level to reflect the modified functionality.


3. The computer-implemented method of claim 1, wherein the depiction of the functionality associated with the workflow component includes a visual representation of the functionality.
3. The computer-implemented method of claim 1, wherein the depiction of the functionality associated with the workflow component includes a visual representation of the functionality.


4. The computer-implemented method of claim 3, wherein the visual representation of the functionality includes at least one of a visual representation of a functional input, a visual representation of a functional output, or a visual representation of a functional constraint.
4. The computer-implemented method of claim 3, wherein the visual representation of the functionality includes at least one of a visual representation of a functional input, a visual representation of a functional output, or a visual representation of a functional constraint.


8. The computer-implemented method of claim 1, wherein determining that the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required.
7. The computer-implemented method of claim 1, wherein determining whether the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required.


9. The computer-implemented method of claim 8, wherein the level of certainty is based on one or more of a quality indicator for a user associated with the modification and an extent of the modification.
8. The computer-implemented method of claim 7, wherein the level of certainty is based on one or more of a quality indicator for a user associated with the modification or an extent of the modification.


10. The computer-implemented method of claim 1, wherein the programming code for providing the functionality associated with the workflow component is a portion of programming code associated with the workflow, the method further comprising:
11. (Original) The computer-implemented method of claim 1, wherein the programming code for providing the functionality associated with the workflow component is a portion of programming code associated with the workflow, the method further comprising:
receiving a modification to the programming code associated with the workflow; 
receiving a modification to the programming code associated with the workflow;
determining that the modification to the programming code associated with the workflow includes a modification to the programming code for providing the functionality associated with the workflow component; and
determining that the modification to the programming code associated with the workflow includes a modification to the programming code for providing the functionality associated with the workflow component; and
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component to reflect the modification to the programming code for providing the functionality associated with the workflow component.
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component at the second representation level to reflect the modification to the programming code for providing the functionality associated with the workflow component.


11. A non-transitory computer-readable storage medium storing instructions, that when executed by a processor of a computing device, cause the computing device to: (perform the method of claim 1)
23. A non-transitory computer-readable storage medium storing instructions, that when executed by a processor of a computing device, cause the computing device to: (perform the method of claim 1)


20. A computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computing device to: (perform the method of claim 1)
12. A computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computing device to: (perform the method of claim 1)



Current Application
U.S. 10,754,626
1. A computer-implemented method comprising:
1. A computer-implemented method for modifying a workflow condition, comprising:
displaying a representation of a workflow component of a workflow, the representation including a depiction of a functionality associated with the workflow component and a view of programming code for providing the functionality associated with the workflow component;

3. The computer-implemented method of claim 1, wherein the depiction of the functionality associated with the workflow component includes a visual representation of the functionality.
displaying a workflow component through a graphical user interface, wherein the workflow component comprises at least one visual depiction of a function associated with the workflow component, wherein the function is associated with an underlying software programming code that can execute the function;
receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component;
6. The computer-implemented method of claim 1, further comprising modifying a functionality associated with the workflow component at the second representational level.  

8. The computer-implemented method of claim 6 wherein the modifying is made through modification of an underlying code representing the functionality.
updating the displayed representation of the workflow component, the updating including updating the depiction of the functionality associated with the workflow component to reflect the modification;

determining that the modification extends beyond a functional bounds of the workflow component; and

responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component.

5. The computer-implemented method of claim 1, wherein a representation level of the displayed representation of the workflow component is at a first level of detail, the method further comprising:
displaying, within a boundary of the at least one visual depiction, a view of the underlying software programming code at a first representational level; and
receiving a request to change the representation level for the workflow component from the first level of detail to a second level of detail; and responsive to the request, update the displayed representation of the workflow component from the first level of detail to the second level of detail.
displaying, in response to changing a representational view of the underlying software programming code from a first representational level to a second representational level when a detail level selector is changed, the workflow component through the graphical user interface, wherein the view of the underlying software programming code is displayed at the second representational level within the boundary of the at least one visual depiction.


7. The computer-implemented method of claim 6, wherein the at least three available levels of detail include three or more of a visual representation level, a constrained representation level, a stylized representation level and a programming code representation.
2. The computer-implemented method of claim 1 wherein the first representational level is a constrained representation and the second representational level of detail is a programming code representation.


6. The computer-implemented method of claim 5, wherein each of the first level of detail and the second level of detail are selected from amongst at least three available levels of detail.
4. The computer-implemented method of claim 1 wherein the detail level selector provides for selection of one of at least three levels of detail.


7. The computer-implemented method of claim 6, wherein the at least three available levels of detail include three or more of a visual representation level, a constrained representation level, a stylized representation level and a programming code representation.
5. The computer-implemented method of claim 4 wherein the at least three levels of detail are selected from a visual representation level, a constrained representation level, a stylized representation level and a programming code representation.


2. The computer-implemented method of claim 1, the method further comprising: receiving input modifying the functionality associated with the workflow component, the input including a selection of a template from amongst a plurality of pre-existing workflow component templates; …
7. (Original) The computer-implemented method of claim 6 wherein the modifying is made through a template selection from a plurality of pre-existing workflow component templates.


1. A computer-implemented method comprising:
9. (Currently Amended) A computer-implemented method for modifying a workflow condition, comprising:
displaying a representation of a workflow component of a workflow, the representation including a depiction of a functionality associated with the workflow component and a view of programming code for providing the functionality associated with the workflow component;

3. The computer-implemented method of claim 1, wherein the depiction of the functionality associated with the workflow component includes a visual representation of the functionality.
displaying a workflow component through a graphical user interface, wherein the workflow component comprises at least one visual depiction of a function associated with the workflow component, wherein the function is associated with an underlying software programming code that can execute the function;

10. The computer-implemented method of claim 9, wherein altering the displaying of the at least one visual depiction comprises a visual representation of the function.

12. The computer-implemented method of claim 9, wherein altering the displaying of the at least one visual depiction comprises displaying at least a portion of the underlying software programming code in displaying the workflow component.
receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component;
modifying the underlying software programming code at the selected detail level; and 
updating the displayed representation of the workflow component, the updating including updating the depiction of the functionality associated with the workflow component to reflect the modification;
altering the displaying of the at least one visual depiction based on the modifying of the underlying software programming code at the selected detail level.
determining that the modification extends beyond a functional bounds of the workflow component; and

responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component.

5. The computer-implemented method of claim 1, wherein a representation level of the displayed representation of the workflow component is at a first level of detail, the method further comprising:
selecting a detail level for display of the underlying software programming code; displaying, within the at least one visual depiction, a view of the underlying software programming code;
receiving a request to change the representation level for the workflow component from the first level of detail to a second level of detail; and responsive to the request, update the displayed representation of the workflow component from the first level of detail to the second level of detail.



4. The computer-implemented method of claim 3, wherein the visual representation of the functionality includes at least one of a visual representation of a functional input, a visual representation of a functional output, or a visual representation of a functional constraint.
11. The computer-implemented method of claim 10, wherein the at least one visual depiction is one of a visual representation of a functional input, a visual representation of a functional output, and a visual representation of a functional constraint.


20. A computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computing device to: (perform the method of claim 1)
13. A system for modifying a workflow condition, comprising: a graphical user interface …  a memory … and one or more processors for: (performing the method of claim 1)


20. A computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computing device to: (perform the method of claim 1)
21. A system for modifying a workflow condition, comprising: a graphical user interface … a memory … one or more processors for: (performing the method of claim 9)





Claim Objections
Claim 11 is objected to because of the following informalities: at line 15, “respond” should read “responsive.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10-11, 13-14 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Thomson et al., U.S. 2016/0019199 A1 (hereinafter “Thomson”).

Regarding claim 1, Thomson teaches: A computer-implemented method (Thomson, e.g., ¶8, “The invention in one case provides a rules editor, method and computer-readable medium …”) comprising: 
displaying a representation of a workflow component of a workflow, the representation including a depiction of a functionality associated with the workflow component (Thomson, e.g., FIG. 2, element 4, visual depiction of functionality such as a conditional element; see also, e.g., ¶40, “left hand side of a window 8 … shows a graphical representation 10 of a rule for calculating a salary bonus …”) and a view of programming code for providing the functionality associated with the workflow component (Thomson, e.g., FIG. 2, element 8, textual representation of programming code for implementing the workflow elements of element 4; see also, e.g., ¶40, “right hand side of the window 8 shows a textual representation 12 of code which describes the same rule”); 
receiving a modification to the functionality associated with the workflow component, the modification including a change to the programming code for providing the functionality associated with the workflow component (Thomson, e.g., FIG. 4, element 32, “The user types code here”. See also, e.g., ¶¶42, 58); 
updating the displayed representation of the workflow component, the updating including updating the depiction of the functionality associated with the workflow component to reflect the modification (Thomson, e.g., FIG. 4, element 30, “The Adaptive Editor generates the Code Block here”. See also, e.g., ¶58, “code block 30 is automatically generated in a graphical representation 10 in the graphical editor 4 when a user types some code 32 in the textual representation 12 in the text editor 6”); 
determining that the modification extends beyond a functional bounds of the workflow component (Thomson, e.g., ¶59, “a user types some unrecognized code 34 into the textual representation 12 …”); and 
responsive to determining that the modification extends beyond the functional bounds of the workflow component, splitting the workflow component into more than one workflow component (Thomson, e.g., ¶59, “… and the Adaptive Editor 2 automatically creates a code block 36 containing the unrecognized code …” Examiner’s note: Applicants describe this series of conditional steps thus: “For instance, if the user adds a completely new function to the branching workflow component, the visual depiction of the new block of code may need to be split, with some remaining within the confines of the existing visual component and the rest in a new visual workflow component” (Spec. at ¶77). In this example of Thomson, the user adds a new unrecognized code block, which is depicted graphically as being split from other workflow component depictions of FIG. 5. As another example, compare the codes of FIGS. 3 and 4. Some of the changed code (“IF bonus_plan = ‘normal’”) is included in the decision workflow component. Other changed code (“THEN bonus_value := salary – 0.03;” and “ELSE bonus_value := salary – 0.05”) is added in one or more additional workflow components).

Claims 11 and 20 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 11, Thomson further teaches: A non-transitory computer-readable storage medium storing instructions, that when executed by a processor of the computing device, cause the computing device to: [[[perform the method of claim 1]]] (Thomson, e.g., ¶8, “The invention in one case provides a rules editor, method and computer-readable medium …” See also, e.g., FIG. 7 and ¶65, “a computing device 60, which may for example be a personal computer (PC), suitable for implementing the Adaptive Editor 2, and on which methods described herein can be carried out. The computing device 60 comprises … a processor 64, a memory 68 and an input device … [which] may for example include a connection … to computer readable media …”); and with respect to claim 20, Thomson further teaches: A computing device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the computing device to: [[[perform the method of claim 1]]] (Thomson, e.g., ¶8, “The invention in one case provides a rules editor, method and computer-readable medium …” See also, e.g., FIG. 7 and ¶65, “a computing device 60, which may for example be a personal computer (PC), suitable for implementing the Adaptive Editor 2, and on which methods described herein can be carried out. The computing device 60 comprises … a processor 64, a memory 68 and an input device … [which] may for example include a connection … to computer readable media …”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Thomson further teaches: wherein the depiction of the functionality associated with the workflow component includes a visual representation of the functionality (Thomson, e.g., FIGS. 2-6, wherein each graphical representation 4 includes a plurality of workflow components visually representing their functionalities).

Regarding claim 4, the rejection of claim 3 is incorporated, and Thomson further teaches: wherein the visual representation of the functionality includes at least one of a visual representation of a functional input, a visual representation of a functional output, or a visual representation of a functional constraint (Thomson, e.g., FIG. 4, element 4, wherein the decision block includes an input and a plurality of outputs based on the Boolean evaluation of the input, and the functional blocks found at each branch of the decision block include inputs and expressions producing outputs based on the inputs).

Claims 13-14 are rejected for the additional reasons given in the rejections of claims 3-4 above.

Regarding claim 10, the rejection of claim 1 is incorporated, and Thomson further teaches: wherein the programming code for providing the functionality associated with the workflow component is a portion of programming code associated with the workflow (Thomson, e.g., FIGS. 2-6, wherein each graphical representation 4 includes a plurality of workflow components visually representing their functionalities and which further correspond to portion(s) of programming code in textual representation 8), the method further comprising: 
receiving a modification to the programming code associated with the workflow (Thomson, e.g., ¶57, “a user types some code 32 in the textual representation 12 in the text editor 6”); 
determining that the modification to the programming code associated with the workflow includes a modification to the programming code for providing the functionality associated with the workflow component; and further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component to reflect the modification to the programming code for providing the functionality associated with the workflow component (Thomson, e.g., FIGs. 3-4 and ¶¶57-58, “when decision icon 24 is placed into the graphical representation 10 a corresponding block 26 of code is automatically generated in the textual representation 12 … code block 30 is automatically generated in graphical representation 10 in the graphical editor 4 when a user types some code 32 in the textual representation …” Examiner’s note: the workflow component being referenced is decision icon 24; the modification to the code at FIG. 4 causes the workflow component to be updated, such that rather than 3 potential decision outputs being represented in FIG. 3, only two are, and they result in depiction of branches to the YES and NO Boolean results as entered by the user into the textual representation).

Claim 19 is rejected for the additional reasons given in the rejection of claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomson in view of Shah et al., U.S. 2010/0251155 A11 (hereinafter “Shah”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Thomson does not more particularly teach that the input modifying functionality associated with the workflow component includes a template selection from among pre-existing templates, modifying the workflow component based on the selected template, and further updating the displayed representation of the workflow component including updating the depiction of the functionality to reflect the modified functionality. However, Shah does teach: receiving input modifying the functionality associated with the workflow component, the input including a selection of a template from amongst a plurality of pre-existing workflow component templates; modifying the functionality associated with the workflow component based on the received input, the modifying including updating the workflow component based on the selected template (Shah, e.g., ¶¶31-32, “receiving user input from a developer selecting a workflow element to be replaced … replacing the selected workflow element with one or more replacement workflow elements … may include pointing incoming and outgoing links of the selected workflow elements to the one or more replacement workflow elements …”); and 
further updating the displayed representation of the workflow component, the further updating including updating the depiction of the functionality associated with the workflow component to reflect the modified functionality (Shah, e.g., ¶27, “PlaceHolderActivity dummy activity record is replaced with the instance of the custom activity 116 …”) for the purpose of facilitating efficient workflow design using in-line code presentation during the development process and templates for adding, modifying or replacing standard workflow elements (Shah, e.g., ¶¶18-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method providing an adaptive editor facilitating the programming of software via textual code or graphical design as taught by Thomson to provide that the input modifying functionality associated with the workflow component includes a template selection from among pre-existing templates, modifying the workflow component based on the selected template, and further updating the displayed representation of the workflow component including updating the depiction of the functionality to reflect the modified functionality because the disclosure of Shah shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing a developer application including both visual and code development to provide that the input modifying functionality associated with the workflow component includes a template selection from among pre-existing templates, modifying the workflow component based on the selected template, and further updating the displayed representation of the workflow component including updating the depiction of the functionality to reflect the modified functionality for the purpose of facilitating efficient workflow design using in-line code presentation during the development process and templates for adding, modifying or replacing standard workflow elements (Shah, Id.).

Claim 12 is rejected for the additional reasons given in the rejection of claim 2 above.

Claims 5-7 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomson in view of Bolotnikoff et al., U.S. 2014/0109043 A12 (hereinafter “Bolotnikoff”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Thomson does not more particularly teach that a displayed representation of the workflow component is at a first level of detail, and based on a request therefor, updating the displayed representation of the workflow component to a second level of detail. However, Bolotnikoff does teach: wherein a representation level of the displayed representation of the workflow component is at a first level of detail (Bolotnikoff, e.g., ¶42, “the viewing window 430 shows a CVB 435 at a highest hierarchy zoom level, here 1. The graphical controller 405 is set at the highest zoom level …”), the method further comprising: 
receiving a request to change the representation level for the workflow component from the first level of detail to a second level of detail; and responsive to the request, update the displayed representation of the workflow component from the first level of detail to the second level of detail (Bolotnikoff, e.g., ¶42, “Users can drag the zoom level selector 407 to one of the eight discrete stops in the graphical controller 405 to select a zoom level …” See also, e.g., ¶¶49-50, “At 520, a selection of a zoom level is received … At 525, the source code is scaled according to the second hierarchy level …”) for the purpose of enabling users to more easily and quickly analyze, edit, delete and/or execute source code at a plurality of different view granularities within a particular source code boundary (Bolotnikoff, e.g., ¶¶2-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method providing an adaptive editor facilitating the programming of software via textual code or graphical design as taught by Thomson to provide that a displayed representation of the workflow component is at a first level of detail, and based on a request therefor, updating the displayed representation of the workflow component to a second level of detail because the disclosure of Bolotnikoff shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing a developer application including visual and code development at a plurality of viewing and analysis granularities to provide that a displayed representation of the workflow component is at a first level of detail, and based on a request therefor, updating the displayed representation of the workflow component to a second level of detail for the purpose of enabling users to more easily and quickly analyze, edit, delete and/or execute source code at a plurality of different view granularities within a particular source code boundary (Bolotnikoff, Id.).

Regarding claim 6, the rejection of claim 5 is incorporated, and Bolotnikoff further teaches: wherein each of the first level of detail and the second level of detail are selected from amongst at least three available levels of detail (Bolotnikoff, e.g., ¶42, “Users can drag the zoom level selector 407 to one of the eight discrete stops in the graphical controller 405 to select a zoom level …”).

Claims 15-16 are rejected for the additional reasons given in the rejections of claims 5-6 above.

Regarding claim 7, the rejection of claim 6 is incorporated, and Thomson further teaches: wherein the at least three available levels of detail include three or more of a visual representation level (Thomson, e.g., FIG. 4, element 4, wherein “only with text (e.g., inside a box) describing the functionality of the workflow component” (see Spec. at ¶63) reveals a visual representation), a constrained representation level3 … a programming code representation (Thomson, e.g., FIG. 4, element 8).
Thomson does not more particularly teach that the representations include a stylized representation level. However, Bolotnikoff does teach: wherein the at least three available levels of detail include three or more of … a stylized representation level (Bolotnikoff, e.g., FIG. 4E. Examiner’s note: a “stylized representation level” is at least “where the actual code executing the functionality is represented at a higher level of abstraction” (see Spec. at ¶63)) for the purpose of enabling users to more easily and quickly analyze, edit, delete and/or execute source code at a plurality of different view granularities within a particular source code boundary (Bolotnikoff, e.g., ¶¶2-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method providing an adaptive editor facilitating the programming of software via textual code or graphical design as taught by Thomson to provide that a displayed representation of the workflow component is at a first level of detail, and based on a request therefor, updating the displayed representation of the workflow component to a second level of detail because the disclosure of Bolotnikoff shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing a developer application including visual and code development at a plurality of viewing and analysis granularities to provide that a displayed representation of the workflow component is at a first level of detail, and based on a request therefor, updating the displayed representation of the workflow component to a second level of detail for the purpose of enabling users to more easily and quickly analyze, edit, delete and/or execute source code at a plurality of different view granularities within a particular source code boundary (Bolotnikoff, Id.).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomson in view of Parkes et al., U.S. 2012/0192151 A14 (hereinafter “Parkes”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Thomson does not more particularly teach that determining that the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required. However, Parkes does teach: wherein determining that the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required (Parkes, e.g., ¶266, “a change takes place within the program code …” See also, e.g., ¶273, “compare the Design-CodeRepresentation tree extracted from the program code with the previously known Design-CodeRepresenation tree for the same file in an attempt to identify those cases where elements may have been modified … removed … [or] added …” See also, e.g., ¶278, “a list of candidate matches is identified … resultant candidate matches will be recorded and ordered in terms of their closeness of match …”; ¶282, “aim of the comparison is to determine the strength or level of match and record this numerically …”; ¶286, “using only code to match elements together … will produce the same result in terms of level of match … would be possible to use surrounding contextual information … to consider the parental position of the elements … these [example] modifications would preclude the possibility that the item of code being sought may previously have existed outwith an ‘if’ statement but has now been moved into one …”; ¶296, “If any Tree-B [new/modified] elements are left un-matched, they are assumed to represent code structures which are new additions to the code represented by the Tree-A [existing/previous] structure … For each match between a Tree-A element and a Tree-B element, if the strength of the match is not zero, therefore is not an exact match … then it is assumed that the Tree-B element represents a modified form of the Tree-A element … merge the content of both Tree-A and Tree-B together into a single tree of Design-CodeRepresentation objects which is then presented in visual form … and within which colouring can be used to indicate which portions of a code structure may have been deleted, added, or modified.” Examiner’s note: a level of certainty is based on, in at least some embodiments, an extent of modification. In Parkes, code is analyzed against previous code to determine similarity between previous and new code elements. Lower similarity corresponds with larger extent of modification, until at a minimum similarity it is determined a code element is new. A code having little or no similarity with previous code, such that it is determined to be a newly added element, represents a determination that the extent of the modification extends beyond the functional bounds of one or more previously included components) for the purpose of facilitating source code development at both a textual and visual representational level, and synchronizing the changes between the two levels when changes are made at one level or the other (Parkes, e.g., ¶¶85-124).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method providing an adaptive editor facilitating the programming of software via textual code or graphical design as taught by Thomson to provide that determining that the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required because the disclosure of Parkes shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for providing a developer application including synchronization of source code changes between code-side and design-side components to provide that determining that the modification extends beyond the functional bounds of the workflow component includes calculating a level of certainty that no change to the functional bounds of the workflow component is required for the purpose of facilitating source code development at both a textual and visual representational level, and synchronizing the changes between the two levels when changes are made at one level or the other (Parkes, Id.).
Regarding claim 9, the rejection of claim 8 is incorporated, and Parkes further teaches: wherein the level of certainty is based on one or more of a quality indicator for a user associated with the modification and an extent of the modification (Parkes, e.g., ¶266, “a change takes place within the program code …” See also, e.g., ¶273, “compare the Design-CodeRepresentation tree extracted from the program code with the previously known Design-CodeRepresenation tree for the same file in an attempt to identify those cases where elements may have been modified … removed … [or] added …” See also, e.g., ¶278, “a list of candidate matches is identified … resultant candidate matches will be recorded and ordered in terms of their closeness of match …”; ¶282, “aim of the comparison is to determine the strength or level of match and record this numerically …”; ¶286, “using only code to match elements together … will produce the same result in terms of level of match … would be possible to use surrounding contextual information … to consider the parental position of the elements … these [example] modifications would preclude the possibility that the item of code being sought may previously have existed outwith an ‘if’ statement but has now been moved into one …”; ¶296, “If any Tree-B [new/modified] elements are left un-matched, they are assumed to represent code structures which are new additions to the code represented by the Tree-A [existing/previous] structure … For each match between a Tree-A element and a Tree-B element, if the strength of the match is not zero, therefore is not an exact match … then it is assumed that the Tree-B element represents a modified form of the Tree-A element … merge the content of both Tree-A and Tree-B together into a single tree of Design-CodeRepresentation objects which is then presented in visual form … and within which colouring can be used to indicate which portions of a code structure may have been deleted, added, or modified.” Examiner’s note: a level of certainty is based on, in at least some embodiments, an extent of modification. In Parkes, code is analyzed against previous code to determine similarity between previous and new code elements. Lower similarity corresponds with larger extent of modification, until at a minimum similarity it is determined a code element is new. A code having little or no similarity with previous code, such that it is determined to be a newly added element, represents a determination that the extent of the modification extends beyond the functional bounds of one or more previously included components).

Claims 17-18 are rejected for the additional reasons given in the rejections of claims 8-9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Abbott et al., U.S. 10,489,122 B2, teaches systems and methods for including graphical editing capabilities inline within a textual source code IDE, as well as graphical preview of the program being designed, wherein edits to the inline graphical / textual version are propagated to a visual preview;
Jazdzewski et al., U.S. 2009/0187882 A1, teaches systems and methods for managing a multi-representational view of a software development project, to include at least visual and textual representations, wherein modifications made in one of the representations is automatically updated in the one or more additional representations;
Lovell et al., U.S. 7,370,315 B1, teaches systems and methods for providing an IDE including visual representations of logical entities in a software model and underlying code structures supporting them, wherein a unified model is updated when code or any other representation of the software is changed such that the other model views and representations are changed when one is changed;
MacKlem et al., U.S. 2008/0022259 A1, teaches systems and methods for automatically converting a source code text program to graphical program code, wherein textual code is parsed to generate a representation such as an abstract syntax tree, which is then used ot generate the graphical representation of the textual program code;
Saleh et al., U.S. 2017/0060541 A1, teaches systems and methods for providing a visual scripting tool operable to work with multiple programming languages, enabling a user to modify either a textual or visual representation of program code, with such changes being propagated to the other form;
Shenfield et al., U.S. 2006/0206863 A1, teaches systems and methods for designing component based applications, to include a visual and textual editor along with multiple model editors to enable a developer to edit navigation workflows, data layer, and user interface information of a component application;
Shukla et al., U.S. 7,565,640 B2, teaches systems and methods for authoring and editing workflows at both design time and runtime, wherein a user may modify code or metadata of one or more activities in a modeled workflow and have the modifications incorporated as they are being made; and
Torgerson et al., U.S. 8,370,156 B1, teaches systems and methods providing an IDE comprising a model editor and a code editor, wherein modifications to one are updated in the other representation, wherein analysis of one representation may result in suggestions for additional inclusions in one or both representations.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is cited on the IDS received 24 June 2022, and is therefore not cited on the attached PTO-892
        2 This reference is cited on the IDS received 24 June 2022, and is therefore not cited on the attached PTO-892
        3 The language of the claim requires that only three of the four alternative representations be cited. However, see also, e.g., Rizk et al., U.S. 2015/0170088 A1 at, e.g., FIG. 13, displaying a constrained representation consistent with the description thereof in the Specification (“a constrained representation such as where values and logical conditions of the functionality are exposed for the user to view and alter” (Spec. at ¶63)).
        4 This reference is cited on the IDS received 24 June 2022, and is therefore not cited on the attached PTO-892